IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                      NO. AP-77,098

                               LUCKY WARD, Appellant

                                             v.

                                THE STATE OF TEXAS

              ON DIRECT APPEAL FROM CAUSE NO. 129720501010
                      IN THE 183 RD DISTRICT COURT
                            HARRIS COUNTY

       Per curiam.

                                          ORDER

       The above-styled and numbered cause is pending before this Court as a result of

appellant’s capital murder conviction and resulting sentence of death in the 183 rd District

Court of Harris County, Cause No. 129720501010, styled The State of Texas v. Lucky

Ward. Appellant has filed in this Court an “Unopposed Motion to Abate Appeal,

Remand for a Hearing, and Permit Preparation of the Complete Appellate Record.”

       In his motion, appellant lists several items that he contends are missing from the

appellate record. Because the trial court is in a better position to determine the accuracy
                                                                                      Ward – 2

of the record, we abate the appeal and remand this cause to the trial court to resolve this

issue. The trial court is directed to make findings of fact regarding whether the items in

question have been omitted from the record, and if so, whether they should be included.

If the trial court determines that certain items need not be included in the record, then the

trial court should state its reasons for making that determination. If the trial court

determines that any relevant items have been omitted from the clerk’s record or reporter’s

record, then the trial court shall direct the clerk and/or court reporter to prepare, certify,

and file in this Court a supplemental record containing the omitted items. See T EX. R.

A PP. P. 34.5(c)(1) & 34.6(d).

       The findings shall be made and any necessary supplements shall be filed within 30

days of the date of this order. Appellant’s brief will be due in this Court within 30 days

thereafter.

       IT IS SO ORDERED THIS THE 31ST DAY OF MARCH, 2021.

Do not publish